ACCEPTED
                                                                          04-14-00821-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                     2/10/2015 4:12:23 PM
                                                                            KEITH HOTTLE
                                                                                   CLERK

                     CAUSE NO. 04-14-00821-CV

                                                        FILED IN
                                                 4th COURT OF APPEALS
                     IN THE COURT OF APPEALS      SAN ANTONIO, TEXAS
               FOR   THE FOURTH JUDICIAL DISTRICT02/10/2015 4:12:23 PM
                        SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                          Clerk



        CITY OF CARRIZO SPRINGS AND ADRIAN DELEON,
  INDIVIDUALLY AND AS MAYOR OF THE CITY OF CARRIZO
                       SPRINGS,

                                          Appellants

                                  v.

      ISABEL CUMPIAN, BILL MARTIN AND ALFREDO Z.
PADILLA, INDIVIDUALLY AND ON BEHALF OF THE CARRIZO
             SPRINGS HOUSING AUTHORITY

                                          Appellees.


              On appeal from Cause 14-09-12375-DCV AJA
                   In the 365rd Judicial District Court
                        Of Dimmit County, Texas


             APPELLANTS’ ADVISORY TO THE COURT


    TO THE HONORABLE CLERK AND JUSTICES OF THE FOURTH
COURT OF APPEALS:

     COMES NOW APPELLANTS, CITY OF CARRIZO SPRINGS AND

ADRIAN DELEON, INDIVIDUALLY AND AS MAYOR OF THE CITY OF

CARRIZO SPRINGS, TEXAS, by and through their undersigned counsel of
record and, in accordance with the Texas Rules of Appellate Procedure, files this,

their Advisory to the Court. For cause of action, Appellants would show unto the

Court the following:

                                         I.

      On January 26, 2015, the Court granted the Parties’ Motion to Abate and

directed the Appellants to file a status report on or before February 10, 2015.

Consistent with that Order, Appellants report that the Parties retained the

Honorable Rene Diaz as mediator and conducted a full-day mediation on February

6, 2015. The Parties entered into a preliminary written agreement voluntarily

compromising all pending trial court and appellate claims by and between all

Parties of record.

      Because the City of Carrizo Springs and the Carrizo Springs Housing

Authority are governmental entities, final approval of the written mediation

agreement must be obtained from the City Council and Board of Commissioners,

respectively. The attorneys of record anticipate presenting the written agreements

to the Council and Commission for formal approval within fourteen (14) days.

The attorneys of record will also request that the trial court dissolve all pending

restraining orders and injunctions as agreed.

      As such, Appellants, with the agreement of Appellees, respectfully request

that the Court extend its Order of Abatement for an additional twenty-one (21)



                                          2
days so that the Parties can obtain final approval of the mediated settlement

agreement. This request is submitted, not for undue delay, but so that justice may

be done.

      WHEREFORE, PREMISES CONSIDERED, APPELLANTS, CITY OF

CARRIZO SPRINGS AND ADRIAN DELEON, INDIVIDUALLY AND AS

MAYOR OF THE CITY OF CARRIZO respectfully pray that the Court take

notice of their Advisory to the Court and grant them further relief, either at law or

in equity, to which they may be justly entitled.

                                 Respectfully submitted,

                                 SÁNCHEZ & WILSON, P.L.L.C.
                                 MARK ANTHONY SÁNCHEZ, ESQ.
                                 ALBERT ESCOBEDO TOVAR, ESQ.
                                 115 East Travis, 19th Floor
                                 San Antonio, Texas 78205
                                 (210) 222-8899
                                 (210) 222-9526 (Telecopier)

                                 By: /s/ Mark Anthony Sánchez                      .




                                     MARK ANTHONY SÁNCHEZ, ESQ.
                                     TEXAS BAR NO. 00795857
                                     ALBERT ESCOBEDO TOVAR, ESQ.
                                     TEXAS BAR NO. 24013648




                                          3
                                     CERTIFICATE OF CONFERENCE

     The undersigned counsel hereby certifies that he conferred with counsel for
Appellees, Mr. Robert “Bobby” Maldonado, Esq., who is unopposed to
Appellants’ Advisory to the Court.


                                                   /s/ Mark Anthony Sánchez                   .




                                                   MARK ANTHONY SÁNCHEZ, ESQ.




                                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
and foregoing Appellants’ Advisory to the Court has been delivered via E-File
Notification, on this the 10th day of February 2015, to Jose Garza, Esq., Texas Rio
Grande Legal Aid, 1111 North Main Avenue, San Antonio, Texas 78212-4713;
Roberto Maldonado, Esq., Bobby Maldonado, P.C., 924 McCullough Avenue, San
Antonio, Texas 78215-1642; and via hand delivery to Honorable Rene Diaz, The
Diaz Law Firm, PLLC, 115 East Travis, Suite 333, San Antonio, Texas 78205.


                                                   /s/ Mark Anthony Sánchez                   .




                                                   MARK ANTHONY SÁNCHEZ, ESQ.




G:\My Files\1-Sanchez\City of Carrizo Springs\COCS v. HACS\Pleadings\Motion - Advisory1.doc




                                                                 4